Fawcett, J.,
dissenting.
I am unable to reconcile the majority opinion with section 54, ch. 23, Comp. St. 1909, or with the construction of that statute so clearly and distinctly made in Bachelor v. Korb, 58 Neb. 122. The section of the statute reads: “Every guardian licensed to sell real estate, as aforesaid, shall, before the sale, give bond to the judge of the dis*288trict court with sufficient surety or sureties, to be approved by such judge, with condition to sell the same in the manner prescribed by law for sales of real estate, by executors and administrators, and to account for and dispose of the proceeds of the sale in the manner provided by law.”
In construing that statute in Bachelor v. Korb, the first three paragraphs of the syllabus read as follows:
“(1) The provision of the statute (Comp. St. 1897, ch. 23, sec. 54), requiring a guardian licensed to sell the real estate of his wards to give a bond to the judge of the district court, to be approved by such judge, is mandatory.
“(2) The district courts are not invested with discretion to require or not a guardian appointed in this state, when licensed to sell lands in this state of his wards, to give the bond required by said section 54.
“(3) Such a guardian’s sale'of the lands of his ward is void unless, before such sale, the guardian executes the bond required by said section 54. The judge of the district court granting the license must be the obligee in the bond, and it must be approved by such judge.”
It is not disputed that the district judge did not approve the bond. The uncontradicted evidence shows that, the attorney for the guardian tendered the bond to the district judge while he was upon the bench hearing a case, and that the judge, without even looking at the bond, directed counsel to take it to the clerk. The bond was taken to the clerk and by him approved. In my judgment, and under the rule announced in Bachelor v. Korb. the bond was absolutely void. It will not do to say that the action of the judge while upon the bench, in directing the attorney to take the bond to the clerk, was an approval by the court. If the statute permitted the approval of such bond by the court, I think it is clear that that would have been sufficient. But the court is not given the power to approve such bond. The bond must run to the district judge and must be approved by him as judge, and not when sitting as a court. Such a proceeding is *289purely statutory and the statute must be literally complied with. The fact that the purchaser acted in good faith and paid a full consideration for the property cannot avail him anything. He was bound to know that the guardian had no authority .to make the sale. In the eighth paragraph of the syllabus in Bachelor v. Korb, we held: “The rule of caveat emptor applies to a purchaser at a guardian’s sale of the real estate of his ward.”
In Veeder v. McKinley-Lanning Loan & Trust Co., 61 Neb. 892, Bachelor v. Korb, supra, is cited with approval and quoted from as follows: “The rule of caveat emptor applies to a purchaser at a guardian’s sale' of the real estate of his ward. * * * But the defendants in error, though they may have paid a valuable consideration for this real estate, are not innocent purchasers of it. One who purchases real estate at a guardian’s sale, or purchases from the vendee of that sale, must take notice at his peril of the authority of the guardian to make the sale. The doctrine of caveat emptor applies to purchasers at guardians’ sales.”
In Neary v. Neary, 70 Neb. 319, we again put the seal of our approval upon Bachelor v. Korb in the following language: “The cases of Bachelor v. Korb, 58 Neb. 122, and of Veeder v. McKinley-Lanning Loan & Trust Co., 61 Neb. 892, are instructive cases upon the doctrine followed in this state.” .
' If I could see any way to affirm the judgment in the case at bar without doing violence to the statute and to our former holdings, I would be glad to do so. Rut, however unfortunate the situation of the purchaser at the guardian’s sale may be, the court, in my judgment, is powerless to give him any relief in this case.